DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 07/22/2022 as a continuation of prior pending application No. 16/637,575.  With entry of the concurrently filed preliminary amendment (and second preliminary amendment filed 07/28/2022), claims 21-34 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/22/2022 and 09/30/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/637,575, filed on 02/07/2020.
Claim Rejection(s) – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 25, the reference to “process according to Claim 21” is mis-descriptive and engenders confusion as to category of invention being claimed, inasmuch as the referenced claim is drawn to a product, namely an “alkyl methacrylate” produced by a recited process, and not a process.  For purposes of substantive examination, an assumption has been made that claim 21 is drawn to an alkyl methacrylate according to claim 21, with the further limitation that the alkyl methacrylate is methyl methacrylate (MMA).  However, clarification and appropriate correction are required.

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 11,427,664 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they differ merely in matters of scope and/or semantics. In particular, the conflicting claims are drawn to the same basic method for producing a transparent article (pending claim 33/patent claim 16) and for producing a colored article (pending claim 34/patent claim 17) and are coextensive in scope with respect to mutually recited groups of selected article types (transparent/colored).  Pending claims 33 and 34 further recite a single step of molding an alkyl methacrylate resin comprising the alkyl methacrylate according to claim 21 into, respectively, a transparent article and a colored article.  Patent claims 16 and 17 similarly recite a step of molding the alkyl methacrylate resin produced by the process according to claim 1 into, respectively, a transparent article and a colored article.  Because the process according to patent claim 1 represents a narrower embodiment of the applicants’ process as recited in pending claim 21, the alkyl methacrylate resin used in the instant method is deemed to encompass the resin product used in the patented method.  Therefore, the patent claims anticipate the scope of the pending claims.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the pending claims when in possession of the patented claims.  Thus, the pending claims are obvious variants of the patented claims. 
 
Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watanabe et al (US 7012039 B2).
	Regarding Claims 21, 22 and 25, Watanabe et al disclose methyl methacrylate [for claim 25] produced by a process comprising the same or substantially identical steps to those recited in present claim 21. Thus, recited step a corresponds to the patentees’ first stage reaction step (see col. 19, lines 26 et seq.) while recited steps c and d correspond respectively to the patentees’ MAL recovery step 4 and separation/purification steps 5-8 (see col. 22, line 37 to col. 24, line 25). Further, recited step b corresponds substantially to the patentees’ second stage reaction step 3 except that a water content between 0.1% and 10% by weight is not explicitly disclosed (see col. 20, line 57 to col. 21, line 58); in addition, the patentees are silent as to DMIB and methyl isobutyrate content of the methyl methacrylate product.  Nevertheless, the patentees characterize purified methyl methacrylate obtained by the disclosed process as having an APHA value of approximately 3, and a methyl methacrylate polymer produced using the methyl methacrylate monomer as having a YI (yellowness index) value of 3.5 (see col. 24, lines 25-31).  Additionally, the patentees report YI values of methyl methacrylate polymers that match, or are even lower than, Y.I. values reported herein for polymethacrylate resin produced from monomers obtained according to embodiments of the applicants’ process (see col. 31, Table 4: Examples 1-3, 7, 8 and 16, and cf. Table 1 of present Specification). Inasmuch as the yellowness indices are affected by the DMIB and methyl isobutyrate contents of the precursor alkyl methacrylate, it is plausible to infer that the patentees’ purified methyl methacrylate will intrinsically possess contents of DMIB and methyl isobutyrate within the scope of claims 21 and 22, based on the identity or close similarity of the mutually disclosed YI values for polymers produced from the patentees’ and the applicants’ purified methyl methacrylate monomers.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established. In re Best, 195 USPQ 430, 433 (CCPA 1977). Further, when there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Regarding Claim 23, Watanabe et al disclose the alkyl methacrylate according to claim 21 as discussed above.  The patentees further disclose polymers produced from methyl methacrylate as the sole monomer (see col. 31, Table 4).  The disclosed polymers were thus produced from a monomer mixture comprising 100% by weight of methyl methacrylate, which falls within the scope of the claimed monomer mixture.  
Regarding Claims 24 and 26-31, Watanabe et al disclose the alkyl methacrylate according to claim 21 as discussed above.  It is acknowledged that the patentees do not teach the additional process parameters pertaining to reactants in reactor I (claim 24) and reaction conditions and equipment utilized in the reactor III (claims 26-31).  Nevertheless, the rejected claims are drawn to an alkyl methacrylate product and not its method of preparation.  It is well settled that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” (MPEP 2113, quoting In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)). Instantly, the prior art products and the claimed products appear to be essentially the same based on the rationale set forth above in regards to claim 21. Thus, the burden shifts to applicants to show that an alkyl methacrylate produced by the recited process necessarily differs from the methyl methacrylate obtained as per Watanabe et al. 
	Regarding Claim 32, Watanabe et al disclose the alkyl methacrylate according to claim 21 as discussed above.  The patentees further disclose isolation and purification stages comprising at least one phase separator (col. 22, line 63 to col. 23, line 10), at least one high boiler column (col. 23, lines 10-38) and at least one lower boiler column (col. 23, lines 40 et seq.) as claimed, with the recited “at least one crystallization chamber” being an optional (hence, non-limiting) feature of the claim.   

Conclusion
Claims 33 and 34 would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.  Note, however, that allowability also requires resolution of the double-patenting rejection supra.  
The closest prior art to Watanabe et al, discussed above, does not describe the inventions of instant claims 33 and 34, or provide proper rationale to modify their invention into the invention of instant claim 33 or 34.  In particular, Watanabe et al fail to teach or adequately suggest the claimed methods for producing a transparent article and a colored article, wherein the respective articles are selected from the particular articles listed in claims 33 and 34.   Furthermore, as of the date of this Office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Watanabe et al to render the aforementioned inventions anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-11-22





.